DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/18/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims 1, 9 and 16 and the addition of new claims 21-25.  Claims 1-5, 8-12, 15-18 and 20-25 remain pending.  

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, 9 and 16 requires “performing an anneal process and an etch process on the substrate in the fourth process chamber;” however, the examiner cannot locate sufficient support for the requirement that both the claimed anneal and claimed etch process is taught as occurring in the fourth chamber.  Specifically a review of the specification illustrates that the etching and anneal are different embodiments, rather than embodiments that can be used in the same chamber.  
Claim 21, 23 and 25 include the requirement that the SAM is formed on defect sites on the second portion of the substrate; however, there is no disclosure of SAM deposition on defect site of the dielectric material.
If the applicant can provide implicit or explicit support for this requirement, the examiner will withdraw this rejection.
The dependent claims do not cure the deficiencies of the claims from which they depend and therefore are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 8-12, 15-18 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 9 and 16 recites the limitation "a portion of the first portion of the substrate that is not covered by the self-assembled monolayer"; however, the claims previously require the forming a self-assembled monolayer on the first portion of the substrate and therefore encompasses that “the first portion” has the self-assembled monolayer.  There is insufficient antecedent basis for this limitation in the claim that appears to require the self-assembled monolayer is only formed on a part of the first portion.  In other words, the claims as drafted require the first portion to have a self-assembled monolayer thereon but later requires that an atomic layer is deposited on second portion and a portion of the first portion that does not have the SAM, but the claims to not require such a portion exists.  Therefore it is unclear if the claims require an ALD layer formed on the first portion.
The dependent claims do not cure the deficiencies of the claims from which they depend and therefore are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DAVID P TUROCY/Primary Examiner, Art Unit 1718